Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “a dial knob which is installed outside a radome of an antenna, a rotating rod configured to rotate in response to a rotation of the dial knob, and to be formed with a gear arrangement, and a movable block which has a gear structure that meshes with the gear arrangement of the rotating rod, and linearly moves in a sliding manner when the rotating rod turns”. These features reflect the application’s invention and are not taught by the pertinent prior arts Moon (US 20170271760) and Moon (US 20140333500). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Moon and Moon to include features of claim 1.
Dependent claims 2-4 are considered to be allowable by virtue of their dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAI V TRAN/Primary Examiner, Art Unit 2845